Citation Nr: 1539279	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether the reduction of the evaluation for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus, from 20 percent to 10 percent, effective November 1, 2012, was proper.

2.  Entitlement to an evaluation in excess of 10 percent disabling, for the period beginning November 1, 2012, for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In January 2011 the RO denied entitlement to an evaluation in excess of 30 percent disabling for a left knee disability.  In the same month the Veteran filed a Notice of Disagreement.  He was issued a Statement of the Case in May 2011 regarding the evaluation of his left knee disability.  The appeal was perfected with a Substantive Appeal filed by the Veteran's representative in June 2011.  Thereafter, on the Veteran's behalf, the Veteran's representative withdrew all issues on appeal in July 2011.  Thereafter, the Veteran perfected an appeal regarding the RO decision reducing the evaluation of his left knee disability.  As such, the evaluation of the Veteran's left knee disability is only on appeal regarding the period subsequent to the reduction of benefits.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript is of record.

In a December 2014 decision, the Board found that the reduction of the evaluation for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus, from 20 percent to 10 percent, effective November 1, 2012, was proper, and remanded entitlement to an evaluation in excess of 10 percent disabling, for the period beginning November 1, 2012, for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus for additional development.  In a June 2015 Joint Motion for Partial Remand (JMPR) the parties agreed that the Board's reasons or bases for the decision were inadequate and moved for the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's decision.  In June 2015 the Court vacated the Board's decision and remanded the issue for further consideration consistent with the terms of the JMPR.

The issue of entitlement to an evaluation in excess of 10 percent disabling, for the period beginning November 1, 2012, for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2005 rating decision granted entitlement to an evaluation of 20 percent disabling for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus, effective August 24, 2004.

2.  Following examinations in December 2010 and April 2012, by rating decision in May 2012, the RO proposed to reduce the 20 percent evaluation for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus to 10 percent disabling.

3.  An August 2012 rating decision implemented the reduction in the evaluation for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus from 20 percent disabling to 10 percent disabling, effective November 1, 2012.

4.  The Veteran was notified of the August 2012 rating decision in a letter dated the same month.  The last day of the month in which the 60-day period after the date of the notice ended was October 31, 2012.

5.  Examinations in December 2010 and April 2012 were as full and complete as the examination in November 2004, upon which the increase to 20 percent was based.

6.  Examinations in December 2010 and April 2012 revealed no objective evidence of instability and, therefore, sustained, material improvement of the Veteran's left knee disability when compared to the November 2004, VA examination upon which the increase to 20 percent was based.  

7.  The improvement identified in the December 2010 and April 2012 examinations reflects a maintained improvement in the Veteran's ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus from 20 percent disabling to 10 percent disabling, effective November 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  As discussed below, VA has complied with the provisions found in 38 C.F.R. § 3.105(e)-(i). 


II. Reduction

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the RO satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344.

With regard to the initial question, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, a Veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i). 

If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a Veteran of the final rating action expires.  Also, if a predetermination hearing is not requested or if a Veteran failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105.

A rating decision proposing reduction was issued in May 2012.  The Veteran was notified in June 2012.  The notification provided a copy of the rating decision, notice that the Veteran had 60 days to present additional evidence, and notice that the Veteran had 30 days to request a predetermination hearing.  After 60 days, in August 2012, the RO issued a rating decision reducing the Veteran's evaluation for residuals of a left knee sprain with injury to the lateral collateral ligament and lateral meniscus from 20 percent disabling to 10 percent disabling.  The reduction was made effective November 1, 2012, the first of the month following expiration of 60 days from the rating decision reducing the evaluation.  Therefore, the Board finds that the procedural requirements for reduction have been met.  

As to the rating itself, the standard to employ will differ depending on whether the rating being reduced was in effect for 5 years or more.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Under applicable criteria, rating agencies will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

Under Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability is rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability is rated as 30 percent disabling.  

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees. 3 8 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

The Veteran was granted entitlement to an evaluation of 20 percent disabling for residuals of a left knee sprain with injury to the lateral collateral ligament and lateral meniscus, effective August 24, 2005, in a rating decision dated in February 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The reduction of the Veteran's evaluation was made effective November 1, 2012.  Therefore, the Veteran's 20 percent evaluation was in effect for more than five years.  Accordingly, the Board must determine whether the evidence of record as of November 2012 established that the Veteran's left knee disability showed sustained, material improvement.    

In November 2004 the Veteran was afforded a VA medical examination.  The Veteran reported pain, weakness, stiffness, and swelling.  They both would get hot and red.  They both would give way and they both would seem to lock underneath the kneecap, the left more than the right.  He had fatigability especially climbing steps.  He took pain relief tablets that helped with the discomfort.  He did not have any side effects that he knew of from the pain medication but he did have stomach problems with and without taking the medication.  He had flare-ups with both knees as he worked a shift at the post office of standing, walking, bending his knees, going up and down stairs, lifting and twisting and throwing bags of mail with lateral movements.  This made his knees pop and hurt more.  He had to get off of his legs when they start to hurt more and he had a recliner at his place of work where he can recline back and elevate his feet which helped with the discomfort.  He did not use crutches, brace, cane, or corrective shoes.  He had had no surgery on either knee.  He had not had any episodes of dislocation.  He felt that he had some type of subluxation of the knee with lateral movements as the knee seems to catch and then get out of place somewhat.  

Physical examination revealed that he could extend his left knee to 0 degrees with repetitions of 10 with some crepitus noted in the knee joint but no noticeable pain or fatigability.  He could flex the left knee back 120 degrees with crepitus noted in the knee joint and some snapping but he could complete 10 repetitions with little fatigability or pain.  McMurray's test was positive with some discomfort underneath the patella medially on the left.  The drawer test revealed five millimeters of movement.  Lachman test revealed five millimeters of movement laterally.  Patellar apprehension test was negative.  There was no swelling, redness or warmth to the knee.

X-ray of the left knee showed calcification in the posterior medial aspect of the knee with no significant narrowing of the cartilage.  The impression was possible loose body involving the posterior medial aspect of the left knee joint.

The examiner rendered the opinion that the Veteran had an additional 10 degrees of loss of function with flexing the left knee with repetitive use with minimal pain with 10 degrees laxity of the ACL and the medial and lateral meniscus.

The Veteran was afforded a VA medical examination in December 2010.  He reported pain in both knees, right greater than the left at the time of the examination.  He was retired for at least six years.  He noted that he had been out working with a new pup.  He reported that he his activities of daily living included hunting ducks, geese, and pheasants.  The Veteran's knee was aggravated by walking more than a half mile.  In the morning it was stiff but it loosened up and was better after he has loosened and warmed it up.  The knee was aggravated with walking and weather.  Cold and damp days made it worse, right greater than left.  He had some popping in the left knee starting about 18 months prior.  There was a clicking sound in the left knee.  He reported that the knee would lock unless he kept it up.  It was a little difficult to move.  The Veteran had not fallen or gone down.  He had no injections or surgery.  If he sat for 30 to 40 minutes he had soreness in the knee.  

Examination of the left knee revealed flexion of 0 to 125 degrees and extension to 0 degrees.  The limitation was due to his calf against his thigh.  There was no pain in the left knee with flexion.  Medial collateral and lateral collateral ligaments were intact.  Lachman's and McMurray's tests were negative.  Multiple repetitions of motion times three revealed no further disability due to pain, weakness, fatigue or lack of endurance.  Sensation to light touch, pinprick, and vibratory sense were intact.  There was no muscle atrophy of the lower or upper part of the leg.  The Veteran refused to squat secondary to pain in the right knee.  The X-ray results from November 2004 were noted.  X-rays from December 2010 revealed bilateral patellofemoral osteoarthritis and probable intra-articular bone fragment in the left knee joint.  The assessment rendered was bilateral patellofemoral osteoarthritis and probable intra-articular bone fragment in the left knee joint.  

The Veteran was afforded a VA medical examination in April 2012.  The Veteran reported that the left knee had locked up the day prior to the examination.  He had not had surgery but was told that at some point he would need it.  When he had pain in the left knee it is mainly on the medial lateral side of the patella.  He did not take specific medications but moved his leg to prevent it from locking up.  He has had swelling of the left knee.  He had difficulty getting into and out of a boat when fishing.  He almost had to get down onto his knees to get into a boat.  There were no prior dislocations but the left knee was reported to lock up.  He reported that he tried a brace in the past but it did not really help.  The Veteran reported flare-ups.  He stated that steps or deep knee bends will bother him.  

Physical examination of the left knee revealed 130 degrees of flexion with no objective evidence of pain.  There was no limitation of extension and no objective evidence of painful motion.  Repetitive use testing revealed no loss of range of motion.  The Veteran was noted to have functional impairment described as sitting with his legs extended out.  He also subjectively reported that the knee wants to give out.  There was tenderness or pain to palpation for joint line or soft tissue of the left knee.  Muscle strengths were normal on the left.  Joint stability tests, including the Lachman, Posterior Drawer, and Medial-lateral, were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have any "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran did not have any meniscal conditions.  The Veteran had not had surgery.  Physical examination of the knees revealed no heat, warmth, or edema.  There was positive crepitus bilaterally.  The left knee revealed tenderness on the medial aspect through the posterior, which was a nonspecific pain.  It was difficult to assess the lower extremity pulses secondary to edema.  Strength was 5 out of 5.  Stability testing was slightly difficult secondary to body habitus but there was no current notation of instability.  

The Veteran did not use assistive devices.  There was evidence of degenerative or traumatic arthritis in both knees on x-ray.  There was no x-ray evidence of patellar subluxation.  There were no other significant diagnostic test findings or results.  The examiner noted that the Veteran's knee disability did not impact on the Veteran's ability to work.

Initially, the Board notes that the examinations in December 2010 and April 2012 were as full and complete as the examination in November 2004.  The examiners provided thorough discussion of the Veteran's symptoms as well as complete physical testing, including tests for instability.  

At the time of the reduction, the Veteran's left knee disability showed sustained, material improvement over the prior evaluation in November 2004.  Notably, in November 2004 the Veteran's left knee disability manifested instability in the form of a positive McMurray's test, a drawer test that revealed five millimeters of movement, and Lachman test revealing five millimeters of movement laterally.  The December 2010 and April 2012, VA examinations did not reveal any objective evidence of instability of the left knee.  This change reflects a maintained improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The Veteran was noted in December 2010 to be working with a new pup and to be hunting.  In April 2012 the examiner found that the strength was 5 out of 5 and reported that the Veteran's knee disability did not impact his ability to work.  The improvement was sustained as more than a year passed between the administration of the examinations finding a lack of instability.

Lastly, the evidence at the time of the November 2012 reduction did not warrant an evaluation in excess of 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, as the instability was slight, at most.  In addition, at the time of the reduction, the Veteran's left knee disability did not manifest compensable limitations of range of motion pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  As such, the reduction of the evaluation of the Veteran's left knee disability to 10 percent disabling, effective November 1, 2012, was proper.


ORDER

The reduction of the evaluation for residuals of a left knee sprain, with injury to lateral collateral ligament and lateral meniscus, from 20 percent to 10 percent, effective November 1, 2012, was proper.


REMAND

The Veteran reported at his VA medical examination in June 2015 that shots were administered to his knees two months prior.  Review of the associated VA treatment records reveals a notation in February 2015 that he was sent to Mobridge and shots administered to his knees.  He reported that they suggested physical therapy.  It was noted that there were no notes in VISTA Imaging regarding the Veteran's recent orthopedic appointments.  As these records, identified by the Veteran, are relevant to the claim for a higher evaluation for a left knee disability, attempts must be made to obtain and associate them with the claims file after obtaining adequate authorization from the Veteran.  38 C.F.R. § 3.159.

Review of the claims file reveals that in April 2013 treatment records regarding the Veteran were scanned into VISTA Imaging.  Further, treatment records dated in February 2015 were scanned into VISTA Imaging in March 2015 and April 2015.  However, these records are not associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file the records identified as scanned into VISTA Imaging.  Id.

As this case is being remanded for additional development, obtain and associate additional VA treatment records dated since May 2015.  Id.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from the private provider in Mobridge.

2.  Attempt to obtain and associate with the claims file private treatment records scanned into VISTA Imaging.

3.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since May 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


